Citation Nr: 1138631	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968, to include service in the Republic of Vietnam.  The Veteran died in February 2006.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, confirmed and continued an August 2006 denial for service connection for the cause of the Veteran's death.  In July 2007, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In June 2010, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In November 2010, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  An opinion was obtained, and in December 2010, the appellant and her representative were sent a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  In January 2011, the appellant submitted additional medical evidence directly to the Board, specifically indicating that she did not waive initial RO consideration of the evidence.

Accordingly, in March 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for RO consideration of the evidence, in the first instance.  After accomplishing the requested action, the RO continued the denial of the claim for service connection for the cause of the Veteran's death (as reflected in an August 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran's death certificate lists his immediate cause of death as metastatic cholangiocarcinoma.

3.  At the time of the Veteran's death in February 2006, service connection was not in effect for any disability.

4.  Metastatic cholangiocarinoma was first manifested many years following separation from service, and the persuasive medical evidence and opinion preponderates against a finding that there existed a medical relationship, or nexus, between the Veteran's metastatic cholangiocarinoma and his service.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for Disability and Indemnity Compensation (DIC) benefits for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided general notice regarding VA's assignment of effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2007 rating decision reflects the initial adjudication of the claim after issuance of that letter.  

While the June 2006 letter did not specifically provide the appellant notice of the Veteran's service-connected disabilities at the time of his death, on these facts, such omission is harmless.  Written statements by and on behalf of the appellant clearly indicate an awareness of these requirements.  Various letters show that the appellant and her representative are clearly aware that the Veteran was not service-connected for cholangiocarnoma, the sole cause of death, at the time of his death.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service medical records, VA and private medical records, the February 2006 death certificate, and a June 2008 VA medical opinion and December 2010 VHA specialist opinion.  Also of record and considered in connection with the appeal is the transcript of the appellant's June 2010 Board hearing, as well as various written statements provided by the appellant, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Board has considered the appellant and her representative's contentions to the effect that the VHA specialist opinion is inadequate because it was not provided by oncologist specializing in the type of cancer that afflicted the Veteran.  However, the VHA opinion report clearly includes pertinent historical information, discussion of the Veteran's symptoms and findings, and indicates a review of pertinent medical literature.  As no deficiency in the examination report has been shown by the evidence, the Board finds no reason to doubt the competency of the VHA opinion provider and to further delay a decision in this appeal by ordering another opinion.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as malignant tumors, which develop to a compensable degree within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

After careful review of the medical evidence in light of the above, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.

As reflected on his death certificate, the Veteran died in February 2006 due to metastatic cholangiocarcinoma.  No other contributing cause is listed.  At the time of the Veteran's death, service connection was not in effect for any disability.

The appellant contends that the Veteran's metastatic cholangiocarcinoma was due to exposure to a parasite-liver flukes-during his service in Vietnam.  She has indicated that one of the most common risk factors of the Veteran's type of cancer is infection due to liver flukes Opisthorchis viverrini and Clonorchis sinensis.  The liver fluke infection is induced by eating raw or uncooked fish products that is the tradition and popular in Southeast Asia.  She contends that during the Veteran's service in Vietnam, he was likely to have eaten the regional cuisine, and likely contracted liver fluke infection, eventually leading to the development of cholangiocarcinoma and his death.  She reported that the only time the Veteran traveled to Asia was during his tour of duty in Vietnam.

The Veteran's service treatment records do not document any significant illness during service, nor do they indicate any exposure to liver flukes.  On a March 1972 separation examination, the only defects noted were status post resection of a sebaceous cyst in the posterior nuchal region, variocele of the left scrotal sac, and a scar on the medial aspect of the left elbow.  On the Veteran's March 1972 report of medical history at separation, it was also noted that he experienced leg cramps after exercise and slight motion sickness under severe circumstances.  His personnel records reflect service in Vietnam.

Following service, private medical records reflect that the Veteran was in relatively good health until mid-December 2004.  At that time, the Veteran reported experiencing mild malaise, nausea, and then pruritis and jaundice.  He was initially seen by Dr. R., who ordered an abdominal ultrasound in early January 2005, which showed multiple hepatic lesions, highly suspicious for metastatic disease.   Further evaluation via CT scan found multiple pulmonary nodules, liver lesions, and retroperitoneal lymph nodes compatible with extensive tumor involvement.  He was then referred to Dr. W., a gastroenterologist, and to Dr. T., an oncologist, for further work-up and evaluation.   Dr. T. ordered a CT-guided biopsy of his liver lesion, which showed poorly differentiated adenocarcinoma consistent with cholangiocarcinoma.  The Veteran was treated with chemo embolization and systemic chemotherapy.  A November 2005 notation from Dr. T. notes that the Veteran indicated that he wanted to apply for VA compensation as he was a Vietnam veteran, and he wondered if his cholangiocarcinoma was related to a parasitic infection (liver flukes).  However, there was no comment from Dr. T. regarding this questioning.  

A February 2006 report from Dr. T. notes that the Veteran's cholangiocarcinoma was recently complicated by the development of progressive, recurrent ascites.  He had undergone a course of paracentesis as an outpatient, but was brought to the emergency department in late January 2006.  He was found to be hyponatremic and hyperkalemic and was admitted to the intensive care unit.  It soon became clear that his disease was progressive and that ascites were developing again.  He continued to rapidly declined, and expired on February 7, 2006.  A final discharge diagnosis of metastatic refractory cholangiocarcinoma and electrolyte disturbance with hyponatremia and hyperkalemia was indicated.  

In a March 2006 statement, Dr. L., of the interventional radiology section at the Providence/St. Vincent Medical Center, indicated that cholangiocarcinoma had been very clearly associated with a previous exposure to certain types of liver parasites, as if found especially in Southwest Asia.  He was not aware as to whether the Veteran had titer for Clonorchis sinensis or Opisthorchi viverrini.  He indicated that these have been very well delineated in the literature to be a significant risk factor in the development of cholangiocarcinoma, as a result of chronic inflammation.  He noted that the presentation of cholangiocarcinoma can then present several years after the exposure.

Thus, in his medical opinion, given current literature and the Veteran's history, it is as likely as not that the Veteran's liver tumor, and specifically his bile duct cancer, could have arisen as the result of his exposure to liver flukes in Vietnam.  

In a May 2006 statement, Dr. T. indicated that he was the oncologist who treated the Veteran for his malignant neoplasm of the intrahepatic ducts.  He noted that, on an as likely as not basis, the Veteran's liver tumors and bile cancer arose secondary to his exposure to liver flukes in Vietnam.  

In a May 2006 statement, treating physician Dr. R. indicated that he did not feel professionally comfortable issuing an opinion that the Veteran's condition was linked to the military, and wrote that such an opinion would be better made by the Veteran's oncologist, Dr. T.  

In a second November 2006 statement, Dr. T. wrote that, after researching the literature, he was unable to find any reference to the longest length of latency from time of exposure to a liver fluke and the diagnosis of cholangiocarcinoma.  He indicated that there are several citations in the literature as to the fact that American soldiers had been diagnosed after returning back to the States, but that they do not mention as to how long, on average, and the range of time that this event development.  He did note that an article from the Journal of Internal Medicine 2000 does comment on the difficulty in making the diagnosis of fluke infection, and the flukes themselves can live up to 30 years.  He continued that, therefore, he was prepared to stated that the Veteran's cancer is likely as not related to liver fluke exposure in Vietnam, in spite of the fact that his symptoms first arose 35 years after his service in Vietnam, and in spite of the fact that no liver infection was evident at the time of exposure, or shortly after service.

In June 2008, the Veteran's claims file was also reviewed by at physician at the Portland VA Medical Center for an opinion as to the cause of the Veteran's death.  The physician indicated that she reviewed the entire claims file as well as pertinent medical literature.  She noted that there was no diagnosis of parasitic liver fluke infection or diagnosis of gastrointestinal worms.  Additional, she commented that there were no records from the period following military service until the Veteran began to undergo diagnostic tests performed in 2005.  On reviewing medical literature, she found that parasitic flat worms are endemic in Southeast Asia.  Acute illness is not always clinically evident but occurs after eating heavily infected undercooked fish.  Acute symptoms included fever, anorexia, abdominal pain, myalgias, arthralgias, and malaise.  Serious complications of chronic infection included cholangitis and cholangiohepatitis.  She saw no evidence to support either acute infection or the development of chronic infection.  

The VA physician also found no objective evidence to support the contention that the Veteran was infected with parasitic liver flukes, or any history of recurrent symptoms that might be consistent with chronic infection such as development of cholangitis or cholangiohepatitis.  In the absence of this evidence, she concluded that she could not support the contention that the Veteran's cholangiocarcinoma was as likely as not caused by or a result of infection with parasitic liver flukes.

During the June 2010 Board hearing, the appellant testified that the Veteran did not have any of the other risk factors for the development of his type of cancer, such as hepatitis, or ulcerative colitis.  She indicated that it was likely that the Veteran ate fish while he was in Vietnam and ate the local cuisine.  She also indicated that the Veteran never traveled to Southeast Asia after service.  She expressed that the Veteran's symptoms first started in 2002; prior to that, he was in excellent health and was very active.

The Board requested an additional VHA medical opinion in this case.  In December 2010, a medical oncologist from the VA Medical Center in Washington, DC, indicated that a review of the Veteran's in-service and post-service medical history, and recent oncologic data revealed no evidence or suggestion that he acquired a liver fluke infection when he was stationed in Vietnam.  The physician noted that the Veteran had been in relatively excellent health until he developed symptoms in 2004 and 2005.  It was further noted that the veteran did not report any hepatiobiliary symptoms prior to this time frame, and there were no blood tests or radiologic tests suggesting a chronic hepatobiliary parasite infection.  There was no evidence upon discharge of any discreet problem with parasites, and the comprehensive medical history detailed by his private physician did not reveal any problems in this area, as well.

Therefore, the specialist found it highly unlikely and speculative that the Veteran acquired a chronic liver fluke infection while he was stationed in Vietnam.  He commented that the relationship between bilary tract cancer and infection with certain species of liver flukes is well-established; however, in the absence of direct or indirect evidence of fluke infection in the Veteran's medical history, he found that the Veteran's cancer was less likely than not caused by, or a result of, infection with carcinogenic liver flukes.

The appellant has also submitted a number of internet medical articles and medical treatises indicating that liver fluke infection is associated with a number of hepatobiliary diseases and is a major risk factor in cholangiocarcinoma, cancer of the bile ducts.  These articles indicated that liver fluke infection is induced by eating raw or uncooked fish products popular in Southeast Asia.  It is also indicated that there is a high prevalence of cholangiocarcinoma in regions in Southeast Asia where the human liver fluke is endemic.  This type of cancer is less common in the United States.  

First, the Board points out that none of the above-cited medical evidence shows that metastatic cholangiocarcinoma was manifest to a compensable degree during the one-year period following the Veteran's separation from service.  

As to whether the Veteran's cholangiocarcinoma, the immediate cause of death, was due to exposure to liver flukes while service in Vietnam, the Board notes that there is conflicting medical opinion evidence.  While the Veteran's treating oncologist and radiologist concluded that it is as likely as not that the Veteran's bile duct cancer arose from exposure to liver flukes, both the VA specialist and VHA specialist determined that the Veteran's cholangiocarcinoma was less likely than not caused by or a result of infection with parasitic liver flukes.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the June 2008 and December 2010 opinions of the VA physician and VHA specialist to be the most probative opinions on the point of whether the Veteran's cholangiocarcinoma was caused by liver flukes.  These physicians' opinions were based upon full consideration of the Veteran's service and post-service records, as well as of the private opinions of record, and each physician provided a clearly-stated rationale for the opinion provided.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

By contrast, the opinion oncologist, Dr. T., is conclusory and does not provide any rationale.  Dr. T. did not indicate that he reviewed the Veteran's entire medical record, to include his service treatment records, or point to any evidence in the record to support the contention that the Veteran's cancer was as likely as not related to liver fluke exposure in Vietnam.  While he pointed out that medical literature indicated that liver flukes themselves can live up to 30 years, he did not provide any rationale for concluding that the Veteran, in particular, was likely infected by liver fluke, which did not manifest for approximately 35 years after the Veteran's discharge from service.  He did not reference any pertinent medical evidence or provide scientific rationale for his conclusion that the Veteran's cancer was caused by parasitic liver fluke.  

With regard to the opinion from the private radiologist, Dr. L., who found that the Veteran's bile duct cancer "could have" arisen as the result of exposure to liver flukes in Vietnam, the speculative terminology used by Dr. L. provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative). As the opinion offered by Dr. L. employed the phrase "could have," the Board finds that it is speculative in nature, and thus, the Board assigns it little, if any, probative value.

The Board has also considered the internet articles submitted by the appellant regarding the relationship between liver flukes and cholangiocarcinoma.   It is well established that there is a relationship between liver flukes and the type of cancer that caused the Veteran's death.  However, this Internet evidence does not establish that that this Veteran was exposed to liver flukes during service, nor does it address the facts that are specific to the Veteran's case, as was done by the VA specialists and physicians.  Accordingly, the Board finds that the information reflected in the submitted internet articles simply is not probative of the medical questions at issue in this appeal.

In addition to the objective evidence addressed above, the Board has considered the assertions advanced by the appellant, and those advanced, or her behalf, by her representative.  The Board does not doubt the sincerity of the appellant's beliefs. However, neither she nor her representative is shown to have the appropriate medical training or expertise to provide a competent, probative opinion on a medical matter, such as whether the Veteran's death was medically related to his exposure to liver flukes while service in Vietnam.  Medical matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, as laypersons without appropriate medical training and expertise, neither the appellant nor her representative is competent to persuasively establish the required elements of the appellant's claim on the basis of lay assertions, alone.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  The lay assertions in this regard simply have no probative value.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


